Title: From Thomas Jefferson to Thomas Appleton, 19 July 1804
From: Jefferson, Thomas
To: Appleton, Thomas


               
                  
                     Sir
                  
                  Washington July 19. 04
               
               Your favors of Jan. 20. and Mar. 15. have been duly recieved, as also the books, vines, and wines announced in them, for which I pray you to accept my thanks, and to communicate the same to M. Lastri for his book and the vines. these last came in fine order and are now growing here. the wines came also in perfect order, & there is no doubt but the method you adopted for their safe keeping was the best, to wit the putting them into strong bottles, well corked and cimented, and without oil on the top, which is an awkward and troublesome thing with us to be removed. the Aleatico is a fine wine, but certainly not in proportion to the difference of price you intimate. the Chianti, Pomino & Verdea are good wines, the last least so, but best of all is the Montepulciano. I have seen no wine please more, insomuch that I must not be without it hereafter. I have therefore inclosed you a bill of exchange on London for 250. Dollars, to cover the cost of the parcel before sent, and of as much more as it will cover to be sent immediately on reciept of this. not having recieved your account of the cost, I have been unable to provide for any definite quantity. we are here in a place not at all commercial, and where bills of exchange are hardly to be got; and being myself entirely unacquainted with that kind of business it is somewhat embarrassing. if you had any mercantile or other connection here to whom a paiment would answer your purpose, your bills on me to the amount of any future supplies at 30. days sight should be punctually honored. in that case in addition to the 2d. supply to be sent immediately & for which a remittance is now made, I would ask a third of about a gross, to be sent off in the winter, so as to arrive here by the first of March, before any warm weather, and to draw on me for the amount: or should you have drawn on me for the first supply, I will honor your draught, and it will go towards credit for the third. it may come addressed to the collector of any port from Boston or New York to Norfolk inclusive.
               I shall be glad if you succeed in getting the bust of Genl. Washington from the Sculptor for the 20. guineas he paid for it. but there would be danger of a copy being put off for the original. if the original cannot be got with certainty, I would be glad he would furnish a copy in plaister at his ordinary price, with the necessary additions for an extraordinary care in packing. Accept my salutations and assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            